ON APPLICATION FOR REHEARING.
CARVER, J.
Counsel for plaintiff very earnestly and very ably contend that the court erred in refusing to hold that, under Act 215 of 1910, the judgment in question took effect on the day it was filed in the clerk’s office. That act provides as follows:
“AN ACT to require the recorder of mortgages to endorse on all acts importing mortgages or privileges the date, hour and minute of filing; and to make such instruments effectual against third persons from the date of their filing.
“Section 1. Be it enacted by the General Assembly of the State of Louisiana, That all acts or instruments of writing which import mortgage or privilege shall when deposited with the recorder of mortgages for record be immediately endorsed by him with the date, hour and minute of filing; which endorsement shall be recorded with the registry of such instrument.
“Section 2. Be it further enacted, etc., That all such instruments shall be effective against all persons from the time of their filing.-
“Section 3. Be it further enacted, etc., That all laws or parts of laws in conflict herewith be and the same are hereby repealed.”
“AN ACT to authorize the registry and regulate the effect of decrees of Appellate Gourts in the interim between the date of this rendition and the date when they become final, and to repeal all laws in conflict with the provisions of this act.
“Section 1. Be it enacted by the General Assembly of the State of Louisiana, That when any decree has been rendered by any court of appeal, or by the Supreme Court, any party to the suit in which said decree may have been rendered 'shall have the right to demand a copy of the said decree, and to have same registered in either the mortgage or conveyance of fice of any parish in this state without regard to whether an application for a writ of certiorari or review' or for a rehearing, has or has not been made.
“Section 2. Be it further enacted, etc., That the registry of a decree according to the provisions of Section 1 of this act shall operate as a judicial mortgage, or as a recognition of title, or otherwise, according to the terms of said decree, and shall continue to have that effect unless set aside or modified by the final decree in the proceeding.
“Section 3. Be it further enacted, etc., That nothing in this act shall be construed to permit a writ of execution of a decree to issue until said decree is final.
“Section 4. Be it further enacted, etc., That all laws or parts of laws in conflict with the provisions of this act be and the same are hereby repealed.”
The Legislature must be presumed to have known the distinction between filing an instrument and registering it. As early as 1878 the Supreme Court, in an exhaustive and well-reasoned decision, had pointed out the difference between conveyances and mortgages as to the time of their taking effect — conveyances when they were filed and mortgages when recorded.
State ex rel. vs. Rogillo, 30 La. Ann. 835.
*558Thirty-two years after this the Legislature passed Act 215 of 1910 placing “all acts or instruments of writing which import mortgage or privilege” on the same footing as conveyances in that regard.
This act had no special reference to decrees of appellate courts, if any reference at all, as to which we express no opinion.
Eight years thereafter Act 190 of 1918 was passed, referring to decrees of appellate courts and to nothing else. In providing in this act that the registry of such a decree should operate as a judicial mortgage, we are not at liberty to presume that the Legislature was ignorant of the distinction between filing and registry and meant that the mere filing of such a decree, either a copy or the original, should so operate.
If the act. of 1910 applies to decrees of appellate courts, and if, for that reason, it conflicts with the act of 1918, the latter must govern because the last expression of the legislative will. Furthermore, the concluding section of the act of 1918 repeals all conflicting laws.
Rehearing refused.